UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-2348


TRACY BRUNER RUSSELL,

                Plaintiff - Appellant,

          v.

COMMISSIONER OF SOCIAL SECURITY,

                Defendant – Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:10-cv-00005-jpj-pms)


Submitted:   June 30, 2011                 Decided:   July 22, 2011


Before NIEMEYER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hugh F. O’Donnell, CLIENT CENTERED LEGAL SERVICES OF SOUTHWEST
VIRGINIA, Norton, Virginia, for Appellant.   Eric P. Kressman,
Regional Chief Counsel, Victor Pane, Supervisory Attorney,
Jordana Cooper, Special Assistant United States Attorney,
Philadelphia, Pennsylvania; Timothy J. Heaphy, United States
Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tracy    Bruner       Russell        appeals    the    district        court’s

order    granting     the   Commissioner          of     Social    Security’s       summary

judgment     motion    in    Russell’s           action     seeking    review       of   the

Commissioner’s       decision      denying        her     disability      insurance      and

supplemental security income benefits under the Social Security

Act (“the Act”).            On appeal, Russell raises only one issue–

whether the Administrative Law Judge (“ALJ”) erred in rejecting

the opinion of her treating rheumatologist regarding her ability

to work.     Finding no error, we affirm.

             “[W]e review de novo the district court’s award of

summary      judgment,      viewing         the     facts     and      the     reasonable

inferences drawn therefrom in the light most favorable to the

nonmoving party.”           Emmett v. Johnson, 532 F.3d 291, 297 (4th

Cir. 2008).        Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                                 Fed. R.

Civ. P. 56(a).

             Additionally, we review the denial of benefits under

the Act to ensure that the ALJ’s findings of fact “are supported

by substantial evidence and [that] the correct law was applied.”

Hays    v.   Sullivan,       907    F.2d         1453,     1456    (4th      Cir.    1990).

Substantial evidence is “more than a mere scintilla.                            It means

such    relevant     evidence      as   a   reasonable       mind     might    accept     as

adequate to support a conclusion.”                      Richardson v. Perales, 402
                                             2
U.S. 389, 401 (1971) (internal quotation marks omitted).                                           We

will not reweigh the evidence or make credibility determinations

because      those       functions      are    left        to    the     ALJ.         Johnson      v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005).                             “Where conflicting

evidence     allows        reasonable       minds         to    differ    as     to    whether       a

claimant is disabled, the responsibility for that decision falls

on the [ALJ].”           Id. (alteration in original) (internal quotation

marks omitted).

              An ALJ is required to weigh medical opinions based on:

“(1) whether the physician has examined the applicant, (2) the

treatment relationship between the physician and the applicant,

(3)   the    supportability            of   the      physician’s          opinion,          (4)   the

consistency of the opinion with the record, and (5) whether the

physician     is     a     specialist.”             Id.    at    654     (citing       20    C.F.R.

§ 404.1527 (2005)).           While “[c]ourts often accord greater weight

to    the    testimony       of    a    treating           physician,”          id.    (internal

quotation marks omitted), the ALJ is not required to do so “if a

physician’s opinion is not supported by clinical evidence or if

it is inconsistent with other substantial evidence.”                                    Craig v.

Chater,      76     F.3d    585,     590      (4th    Cir.        1996);        see    20    C.F.R.

§ 404.1527(d)(2).             If     the      ALJ    does        not     give    the    treating

physician’s        opinion     controlling           weight,       she     must       “give       good

reasons in [her] notice of determination or decision for the

weight      [she]    give[s]       [the]      treating          source’s        opinion.”          20

C.F.R. § 404.1527(d)(2).
                                                3
               Upon review, we conclude that the ALJ did not err in

discounting         the    opinion       of   Russell’s     treating        rheumatologist.

In     her     decision,          the     ALJ    noted      that       Russell       saw    the

rheumatologist, Dr. Morris, infrequently, and had not seen him

for    six     months       prior        to   his    filling       out      the    disability

assessment.           The decision further explains that Dr. Morris’s

opinion       about      Russell’s       disability      was    not    supported      by    his

treatment notes or by other information in the file.                                 Although

his    assessment          form    precluded        Russell     from       working    due    to

limited       use    of    her     hands,     his   notes      indicate       that   she    was

improving       with       treatment      and   his      opinion      is    unsupported      by

medical tests or other evidence.                    On Russell’s last visit to Dr.

Morris       prior    to    his    assessment       of   her    ability       to   work,    Dr.

Morris noted that Russell had no active synovitis and had the

full    range       of    motion    in    her   hands.         These       notes   constitute

substantial evidence sufficient to allow the ALJ to discount Dr.

Morris’s disability assessment.

               Accordingly, we affirm the district court’s grant of

summary judgment for the Commissioner.                          We dispense with oral

argument because the facts and legal conclusions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                                     AFFIRMED


                                                4